Citation Nr: 1001145	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for Type 2 diabetes mellitus with diabetic nephropathy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1952 to October 
1955, from June 1958 to July 1958, and from January 1965 to 
September 1982.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cheyenne, Wyoming and Waco, Texas.

The Veteran appealed the Board's January 2007 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  In that litigation, a Joint 
Motion for Remand was filed by the Veteran and the VA General 
Counsel.  In an Order of June 2008, the Court vacated the 
Board's decision and remanded the matter, pursuant to the 
joint motion.  A copy of the Court's Order in this matter has 
been placed in the claims file.

The Veteran's claim was subsequently remanded by the Board 
during October 2008.  The development indicated in the remand 
has been accomplished and the claim has been returned to the 
Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's diabetes mellitus requires insulin and a restricted 
diet but not regulation of activities.

2.  The preponderance of the evidence indicates that no renal 
dysfunction is noted with the exception of positive 
microalbumin.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for Type 2 diabetes mellitus with diabetic 
nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated July 2004 and January 
2005, before initially deciding the claim in a rating 
decision dated April 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  However, such notice was submitted to the 
Veteran in a letter dated November 2008.  In Pelegrini II, as 
previously indicated, the Court also held that notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided consistent with Dingess/Hartman after the 
initial decision; however, the timing deficiency was remedied 
by the issuance of notice followed by readjudication of the 
claim.  The November 2009 statement of the case (SOC) 
considered the claim based on all the evidence of record.  
This readjudication acted to remedy any timing defect.  
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA medical 
records.  The Veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of this 
appeal.  

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the disability 
at issue in this appeal.   

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

Analysis

The Veteran claims entitlement to an increased evaluation for 
diabetes mellitus with diabetic nephropathy. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In written statements submitted during the course of this 
appeal, the Veteran asserts that the 20 percent evaluation 
assigned his diabetes does not accurately reflect the 
severity of the symptomatology of that disease.  Allegedly, 
such symptomatology has worsened during the past couple of 
years, causing diminished energy and an inability to engage 
in simple exercise and necessitating an increase in 
medication from one to five pills.  Despite this increase, 
testing reportedly continues to show abnormal and rising 
blood sugar levels.

The RO has evaluated the Veteran's diabetes mellitus with 
diabetic nephropathy as 20 percent disabling pursuant to 
Diagnostic Code (DC) 7913.  DC 7913 provides that a 20 
percent evaluation is assignable for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assignable for diabetes mellitus requiring 
insulin and a restricted diet and regulation of activities.  
38 C.F.R. § 4.119, DC 7913 (2009).

Based on the reasoning that follows, the evidence establishes 
that the Veteran's diabetes disability picture does not more 
nearly approximate the criteria for an evaluation in excess 
of 20 percent under DC 7913.

Testing first revealed that the Veteran had a high glucose 
level in 1993.  In 1997, the Veteran began to complain of 
burning feet.  In 1999, further testing confirmed diabetes.  
Since then, the Veteran has received treatment for, and 
undergone VA examinations of, his diabetes.

As of November 2000, when the Veteran underwent a VA diabetes 
mellitus examination, he was on no medication for diabetes 
and was undergoing evaluations to determine whether diet and 
exercise were sufficient to control his diabetes. During 
subsequent treatment visits and examinations, including those 
conducted in May 2001, April 2004, August 2004 and August 
2005, medical professionals noted that the Veteran was on 
oral medication for his diabetes, but not insulin.  During 
this time period, the Veteran continued to exercise.  During 
VA outpatient treatment visits in January and May of 2001, 
medical professionals noted that the Veteran had good diet 
and exercise, including by bike, and that, because the 
weather had improved, he was continuing to exercise by 
walking.  Despite this, one medical professional indicated 
that the Veteran needed to increase his exercise.

The Veteran was afforded an additional VA examination during 
August 2009.  The examiner indicated that the Veteran was on 
a diabetic diet; he had not been ordered to restrict his 
activities; with no renal dysfunction noted except for the 
microalbumin positive.  

Concerning VA treatment records, the Veteran has submitted an 
indication that he currently takes insulin for treatment of 
his diabetes.  VA treatment records associated with the 
claims file do not indicate an order for restriction of the 
Veteran's activities.  

In a rating decision dated April 2005, the RO recharacterized 
the Veteran's service-connected diabetes mellitus to include 
diabetic nephropathy based on the report of VA examination 
conducted in August 2004.  That report includes a diagnosis 
of mild diabetic nephropathy manifested by microalbuminuria 
and a VA examiner's comment that microalbuminuria is commonly 
a sign of renal vascular disease. Inasmuch as the record 
includes no evidence of symptoms manifesting secondary to 
such disease, the RO indicated in its rating decision that it 
was considering the diabetic nephropathy to be noncompensable 
and part of the diabetic process.  The Board additionally 
notes in this regard that the most recent VA examination 
indicates no renal dysfunction except for the positive 
microalbumin.

According to the medical evidence of record, since the 
Veteran first developed diabetes, that condition has 
worsened, necessitating an increase in medication, as 
alleged.  Moreover, this medication combined with the 
Veteran's diet and exercise have become less effective in 
controlling his diabetes.  In 2001, medical professionals 
noted that the Veteran's diabetes was well controlled.  More 
recently, however, medical professionals have indicated that 
the Veteran's diabetes is fairly or poorly controlled.  

Although the Veteran's diabetes mellitus has worsened, as 
alleged, it does not require a regulation of activities.  
Based on this fact and because the record fails to show any 
symptoms secondary to the Veteran's diabetic nephropathy, an 
evaluation in excess of 20 percent may not be assigned under 
DC 7913.

In light of the foregoing finding, the Board concludes that 
the criteria for an evaluation in excess of 20 percent for 
Type 2 diabetes mellitus with diabetic nephropathy have not 
been met. In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran. 38 C.F.R. §§ 4.1, 
4.2, 4.41.


The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's diabetes mellitus.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

An evaluation in excess of 20 percent for Type 2 diabetes 
mellitus with diabetic nephropathy is denied.


REMAND

The Board notes that the Veteran unadjudicated claim for TDIU 
was referred to the RO/AMC in a January 2007 decision.  It 
does not seem as though such claim has been adjudicated as of 
yet by an Agency of Original Jurisdiction (AOJ).  Thus, the 
issue is remanded for appropriate development and 
adjudication.

The Board additionally notes that the Veteran credibly 
ascertains, and the claims file tends to support, that the 
development ordered in the January 2007 Board remand 
concerning service connection and increased rating claims was 
closed out during July 2008, subsequent to a rating decision 
granting service connection for prostatitis, and possibly was 
sent to the Waco RO.  If, in fact, development and 
readjudication as indicated in the January 2007 Board remand 
is outstanding, such must be completed prior to adjudication 
of the Veteran's claim for TDIU, as the adjudication of these 
other issues is inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Ascertain that all development ordered 
in the January 2007 Board remand has been 
accomplished with re-adjudication of all 
issues, supplying a Supplemental Statement 
of the Case to the Veteran if necessary.

2.  Develop the Veteran's claim for TDIU 
to the extent found necessary by the AOJ, 
to include supplying the Veteran with all 
required notices, requesting information 
concerning past employers, and a VA 
examination to determine unemployability.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


